                        Case 5:08-cr-00062-D Document 100 Filed 05/26/20 Page 1 of 1


                                  UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF OKLAHOMA

    UNITED STATES OF AMERICA


      VS.



                                                                               Case Number: CR-08-62-D



    D'ANGELO TYREE McCORVEY

    Defendant



                                              ORDER APPOINTING COUNSEL



                   The above-named defendant having completed an affidavit as to financial ability to employ counsel,
             and upon review, the Court finds:

             That the affiant is financially unable to obtain counsel.

             1^ Federal Public Defender is appointed to represent the above-named defendant in all fUther proceedings
                   unless and until relieved by order of the Couit. WILLIAM P. EARLEY
                   Federal Public Defender shall forth with furnish the name of a private attorney for appointment to
             □     represent the defendant.

             That the defendant is eligible for appointment of counsel, but has income or assets in excess of that needed for
         □ support of defendant and dependents, and therefore:

                   Defendant will reimburse the government for the cost of providing representation commensurate with
             □     his / her ability to pay as determined by further order of the Court.
                   That Defendant is not eligible for appointment of counsel but is entitled to both an immediate hearing
             □     and to the assistance of counsel and therefore,

                          The Federal Public Defender is temporarily appointed to represent the defendant for purposes of
                    □     initial appearance only.




    Tuesday. May 26, 2020
                                                                          iUZANNE MITCHELL
    Date
                                                                         UNITED STATES MAGISTRATE JUDGE




SR-11-2015
